DOOLIN, Justice,
dissenting:
I dissent. The majority has misinterpreted the language of 84 O.S.A.1981, § 231, and has misapplied the applicable theories of law to the case at bar.
First, the majority adopts the view that the Oklahoma Legislature did not intend that a beneficiary must be convicted of murder or manslaughter in order to invoke the forfeiture provision of § 231. Such a conclusion ignores the plain language of this statute in deference to decisions rendered by this Court in 1916 and 1935; the former having been issued prior to the effective date of the statute and the latter prior to two, important amendments.
The amendments, described in Footnote 1, supra, are very revealing of the Legislature’s intent and merit more careful attention. The basic statute, enacted in 1915, was essentially a codification of the common law rule which, arguably, left the stated requirement of a conviction open to interpretation. The 1963 amendment added the more restrictive requirement of a conviction of murder or manslaughter in the first degree. Lastly, in 1975, the precise, statutory definitions of the disqualifying crimes were included.
The trend, and therefore the intent, of these successive amendments is clear. With each, the Legislature further specified “conviction” required to invoke forfeiture. The latest change indisputably links the required conviction with strict, statutory definitions. It is unsound reasoning to suppose the Legislature would twice make additions which more precisely define the term “conviction,” without some intent to alter its traditional meaning.
The venerable and often-expressed rule in interpreting statutes, is the court must never conclude the Legislature has done a vain thing. (Minnesota Mining & Manufacturing Co. v. Smith, 581 P.2d 31 (Okl. 1978)). This rule must either be applied in the instant case or it may hereafter be ignored at the convenience of the court. Why does the Legislature twice amend § 231, to make its language increasingly more specific, if it does not intend that changed language to have any effect? If the Legislature wished the common-law rule to remain unaltered, they would have not changed the very language of the statute which concerned that rule. To hold otherwise, to rule that the amendments make no change in the basic, 1915 enactment, is to hold that the Legislature has, in fact done a vain thing, twice.
On the contrary, it is obvious from these amendments and the clear trend they represent, that the Oklahoma Legislature intended to strictly limit forfeiture under § 231 to instances where persons entitled to inherit or take by insurance contract have been “convicted of murder in the first degree, as defined by 21 O.S.1971, Section 701.1, or murder in the second degree, as defined in 21 O.S.1971, Section 701.2, sub-paragraph 1 or 2, or manslaughter in the first degree, as defined in 21 O.S.1971, Section 711, subparagraph 2, ...”. Any other interpretation denies the most logical inferences which can be drawn from the Legislature’s actions.
In reaching a contrary conclusion, the majority relies heavily on the result reached by the Supreme Court of Kansas in Harper v. Prudential Insurance Co., supra. That case is inapplicable here be*1038cause the beneficiary was convicted of murdering the insured. The Kansas court was presented with a case where the facts clearly demanded an application of the common-law rule to prevent a manifest injustice. To hold otherwise than they did would have rewarded a convicted murderer for his act of homicide.
Parenthetically, it should be noted that in Harper, the Kansas court had facts before it which indicated the beneficiary was a drunkard, drug-user, known thief, pimp, snitch and habitual liar. The court’s decision might, in some measure, have been influenced by this information.
Another aspect of the majority opinion with which I take exception is its reasoning about the due process rights of the special administrator and children. The argument that because these contingent beneficiaries were not parties to the criminal prosecution, their rights in the insurance proceeds were not accorded adequate due process is simply wrong.
As has been shown hereinabove, unless and until there was a conviction in accordance with § 231, the contingent beneficiaries were entitled to nothing. They had no vested rights to be protected. Only after the conviction of the primary beneficiary would the others become presently entitled to any portion of the proceeds of the insurance policy. Only after such vesting would they be entitled to any form of due process to protect their interest. (See: Randolph v. Board of Regents, 648 P.2d 825, at 827 (Okl.1982)).
In addition to the foregoing arguments, there is another aspect of this case which merits a different result. While it is true there are instances where the termination of a criminal prosecution in favor of the defendant does not hinge on the ultimate issue of guilt, as where the case is dismissed for insufficient or illegally obtained evidence, such is not the case here. Petitioner was tried, at great length, before a jury which heard detailed and voluminous evidence regarding the death of the insured and that jury unamimously found Petitioner not guilty of either murder or manslaughter of the deceased. This was not an abbreviated hearing nor a technical acquittal on some fine point of law. It was a judgment by the accused’s peers that she had not committed the crime (one of the crimes enumerated in § 231) with which she had been charged.
It is difficult to conceive what interest would be served by requiring Petitioner to relitigate the same charge and the same facts in another forum.
I believe the plain language of 84 O.S. 1981, § 231, as amended, specifically requires a conviction of one of the three, enumerated ■ crimes before a beneficiary may be deprived of the proceeds of a policy of insurance on the life of a deceased. This being the case, it must necessarily follow that an acquittal would remove any question of forfeiture under this statute, especially where, as here, the acquittal is the verdict of a jury.
I would reverse the ruling of the trial court and enter judgment for Petitioner.